Title: To George Washington from Benjamin Stoddert, 21 June 1785
From: Stoddert, Benjamin
To: Washington, George

 

Sir
George Town [Md.] 21st June 1785.

I am honored with your favor of yesterday, inclosing an order on Col. Hooe for £70:8:6, for the account forwarded to Col. Charles Washington for cash & goods furnished your Nephews.
I first began to supply them upon the Death of their Guardian Mr Nourse, without any authority, merely because at that time no other person could be instructed to do it, and was far from having any view to advantage in the transaction, & indeed, neither expected, nor wished to continue supplying them longer than ’till arrangements could be made for their accomodation by the Gentleman upon whom the care of them devolved. Under such circumstances, it gives me not a little pain, that the articles in my account should appear to be overcharged, as thence may be inferred an imputation which I am very happy in knowing myself incapable of meritting.
The Young Gentlemen now board with Mr Wm Bailey of this Town, who has a Store—being continually under his Eye, he can much better Judge than I can, what will be really necessary for them—like all Boys, they are apt to want too much—I hope you will approve of my having requested him to accomodate them in future—he agrees to supply what goods they may have, at 125 ⅌Ct Maryland, on the cost, something more than 75 in Virga which is lower than I retail goods. I have the honor to be with very great esteem Yr Excellency’s most Obedt Servt

Ben Stoddert

